E. Darwin Smith, J., (dissenting.)
I cannot concur in the decision that the question put to the witness, Jacob Williams, is objectionable. It is only when questions of this nature require or admit an answer compounded of law and *426fact that they are inadmissible. The question in this case was not of that kind. It simply inquired of the witness what the extent of the damages from the fire was to the lot. It asked him, in effect, the extent of the depreciation in the value of the lot, occasioned by the fire. It was, in my opinion, just as legitimate and proper in' such a case to ask a witness the damages or the extent or measure of the damages done to the lot by the fire, as to have asked him in any other form of inquiry for the same opinion or judgment. It was merely asking his opinion of the value of the property after the fire; he and other witnesses having given their opinion of its value before. The word damages is merely equivalent, in force and signification, with the word injury. There is no inherent mischief or illegality in the word damages, or error or wrong in its use in such a sense. It was used here in its ordinary common acceptation, and not in any artificial or technical sense. And the answer to it shows that it was so understood, and that improper evidence was not obtained by it from the witness, if such evidence was called for, or might have been given, in response to the question. The question put to the witness, in this case, was, “ From what you saw, hew much damage did the fire do to the farm V’ In the case of The Rochester and Syracuse Rail Road Co. v. Budlong, (10 How. 294,) which was a general term decision in this district, Judge Selden said; “If the question-was, ‘what is the amount of the damage or injury to the horses arising from the defect ?’ the question would be proper. It would be absurd,” he says, “ to exclude this question, as calling for an opinion as to the damages, and not as to value. The difference is merely verbal.” So, also, the same judge, in Dewitt v. Barly, (17 N. Y. R. 345,) speaking of the case of Morehouse v. Mathews, (2 Comst. 514,) says: “ Had the inquiry in that case been, ‘what was the damage or injury to the cattle in consequence ?’ &c., it would have been unobjectionable.” The question of damages in many cases depends upon the difference in value between property in one state and its condition in *427another. That was this case; hut evidence of opinion in respect to Value, is not to he extended for that reason. When the question in its form does not embrace an inquiry as to the legal rule of damages, it is admissible and proper. (17 New York Rep. 344.) Such was not the case here.
[Cayuga General Term,
June 6, 1859.
T. R. Strong, Smith and Johnson, Justices.]
The case of The Rochester and Syracuse Rail Road Co. v. Budlong, (supra,) was before me at the circuit, and the question objected to under consideration, was allowed on the authority of that case. I think that case was rightly decided, and I cannot concur in overturning it.
New trial granted.